Citation Nr: 0729795	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a 
respiratory condition.

3.  Entitlement to service connection for a disorder 
manifested by stress and fatigue.

4.  Entitlement to service connection for diabetes mellitus 
to include as due to herbicide exposure.

5.  Entitlement to service connection for chronic hives on 
the face and torso.

6.  Entitlement to service connection for postoperative 
residuals of an excision of a nevus on the right temple.

7.  Entitlement to service connection for postoperative 
residuals of an excision of a nevus on the left side of the 
chin.

8.  Entitlement to service connection for postoperative 
residuals of an excision of a nevus on the right upper arm.

9.  Entitlement to service connection for postoperative 
residuals of an excision of a left breast mass.

10.  Entitlement to service connection for postoperative 
residuals of an excision of a growth on the left testis.

11.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, to include as secondary to a 
service-connected low back disability.

12.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to May 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 and later rating 
decisions by the Department of Veterans Affairs (VA) 
Indianapolis, Indiana Regional Office (RO), which denied the 
benefits sought on appeal. 

In April 2007, the veteran appeared at the RO and offered 
testimony in support of his claims at a personal hearing on 
appeal before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file.

The issues of service connection for postoperative residuals 
of excisions of nevi on the right temple, the left side of 
the chin, and the right upper arm and service connection 
degenerative disc disease of the cervical spine are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C.


FINDINGS OF FACT

1.  Notwithstanding medical data on file denoting the 
presence of current disablement of the veteran due to hearing 
loss, a respiratory disorder, diabetes, hypertension, a left 
breast growth, and a left testes growth, these conditions 
were not manifested in service or for many years thereafter; 
competent evidence of a nexus between the current disorders 
and the veteran's period of service is lacking; nor is 
hypertension etiologically or casually related to a service-
connected disability.

2.  There is no showing of current disablement of the veteran 
due to a disorder manifested by stress and fatigue or a 
disorder manifested by chronic hives.

CONCLUSION OF LAW

Hearing loss, a respiratory disorder, diabetes, hypertension, 
a disorder manifested by stress and fatigue, chronic hives, a 
left breast growth, and a left testes growth were not 
incurred in or aggravated by service and a sensorineural 
hearing loss, diabetes, and hypertension may not be presumed 
to have been incurred therein; nor is hypertension 
proximately related to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004, December 
2004, February 2005, March 2005, February 2006, March 2006, 
and September 2006; rating decisions in February 2004, 
October 2004, and April 2005; two statements of the case in 
February 2005and December 2005; and a supplemental statement 
of the case in December 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

In hearing testimony and statements on file the veteran 
argues that he has hearing loss, a respiratory disorder, a 
disorder manifested by stress and fatigue, diabetes mellitus, 
chronic hives, residuals of excised growths of the left 
breast and left testicle, and hypertension that originated 
in-service or are otherwise the result of his period of 
active duty.  With respect to his a hypertension the veteran 
alternatively argues that this disorder is secondary to his 
diabetes mellitus.  He specifically maintains that his 
hearing loss is attributable to exposure in service to 
acoustic trauma associated with a radio equipment environment 
to include power supplies producing a constant high pitch 
noise.  He maintains that he received treatment in service 
for episodes of stress and fatigue and a respiratory 
disorder, which he believes resulted from exposure to 
contaminants to include prolonged tear gas exposure in basic 
training.  He attributes his diabetes mellitus to in-service 
exposure to chemical agents while moving drum-like containers 
between storage sites.   

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as arthritis or peripheral neuropathy, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, that 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Here, none of the contemporaneous service medical records 
show complaints or findings referable to a hearing loss, a 
disorder manifested by stress or fatigue, diabetes mellitus, 
hypertension, a left breast mass or a growth related to the 
left testes.  The veteran's service medical records do reveal 
that on two occasions, in February 1967 and thereafter in 
February 1968, he was evaluated and treated for skin related 
disorders involving his trunk and extending down to his arms.  
This disorder was diagnosed as dermatitis in February 1967.  
On the veteran's May 1968 medical examination for service 
separation a clinical evaluation of the veteran, to include 
his lungs, endocrine system, and skin found no pertinent 
abnormalities.  The veteran's hearing was within normal 
limits on audiometric testing and blood pressure was 116/80.   
It was noted as significant or interval history that the 
veteran had a skin rash in the past that had been treated and 
that he currently had no related complications or sequelae.  
After service, there is no showing of history, complaints, or 
findings of diabetes mellitus or hypertension within the one-
year period immediately following the veteran's discharge 
from service in May 1968.

The post service evidence in its entirety is negative for a 
medical diagnosis of any disorder manifested by stress and 
fatigue or any disorder manifested by chronic hives and does 
not show any such disorder attributable to the veteran's 
service.  When examined by VA in November 2003 for diabetes 
mellitus, the veteran was noted on skin examination to have 
no skin lesions or suspicious ulcerations.  Hence, where, as 
here, competent evidence does not establish the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the instant case, the 
claim for service connection for a disorder manifested by 
stress and fatigue and a skin condition manifested by chronic 
hives must be denied because the first essential criterion 
for a grant of service connection, evidence of a current 
disability upon which to predicate a grant of service 
connection, has not been met.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

As to those disorders for which there is a showing of current 
disablement, medical documentation reflecting clinical or 
radiological findings of diabetes, a respiratory disorder, 
hypertension, a left breast growth, and a left testis growth 
are not shown until December 2001 or later, more than 30 
following service separation.  Diabetes mellitus was 
initially diagnostically assessed by the veteran's private 
physician in December 2001.  When examined by VA in November 
2003, the veteran was noted to not be currently on 
respiratory medication or treatment.  A pulmonary function 
test at that time revealed a restrictive disorder and 
interstitial pulmonary fibrosis was diagnosed.  The veteran 
was initially noted to have concerns about his blood pressure 
when evaluated in connection with his diabetes mellitus in 
November 2003.  At that time the veteran was noted as a 
diagnostic assessment to have labile blood pressure.  On 
audiological examination in November 2003, a review of the 
veteran's medical records by his examiner was reported to 
reveal no prior documented history of hearing loss.  
Audiological testing at that time showed mild high frequency 
hearing loss in the veteran's right ear and mild to moderate 
high frequency sensorineural hearing loss in the left ear.  
VA outpatient treatment records reveal that a left breast 
growth, which the veteran reported he had noticed for six 
months, was initially evaluated by VA in September 2003.  
This growth was subsequently diagnostically assessed as 
probable painful gynecomastia and was surgically excised by 
VA in April 2004.   A VA outpatient treatment record dated in 
June 2004 notes as surgical history that the veteran was 
status post a questionable cyst excision from his left 
testicle.  The initial manifestations of these disorders, 30 
or more years following service separation, are too remote in 
time from service to support the claim that these conditions 
are related to service absent objective evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed Cir 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

In this case, absent from the record is competent evidence 
linking any of the entities shown by the evidence of record 
and claimed by the veteran to his period of service or any 
event thereof, to include claimed exposure therein to 
herbicides.  No medical professional provides findings or 
opinions to that effect, and the record does not reflect that 
the veteran has the requisite medical background or training 
so as to render competent his opinions as to questions of 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The record does not show that the 
veteran served in Vietnam.  Thus the presumption of service 
connection for certain herbicide-related diseases, to include 
Type II diabetes, based on presumed exposure to herbicides 
while service in Vietnam does not apply.  38 C.F.R. §§ 3.307, 
3.309 (2006).  While the veteran claims that he was exposed 
to herbicides in service while moving drums of unknown 
contents, the service medical and personnel records do not 
corroborate any claims of exposure to herbicides.

In the absence of a diagnosis of a disorder manifested by 
stress and fatigue or of chronic hives; and in the absence of 
a nexus between the veteran's claimed hearing loss, 
respiratory disorder, diabetes mellitus, hypertension, left 
breast growth, and left testes growth and the veteran's 
service, a preponderance of the evidence is against 
entitlement to service connection for the claimed 
disabilities.

The veteran has contended on an alternative basis contends 
that his hypertension is due to complications of his diabetes 
mellitus and seeks secondary service connection.  Service 
connection may be granted for disability proximately due to 
or the result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

However, as discussed above, service connection for diabetes 
mellitus has been denied.  Therefore, secondary service 
connection based on a claim that his hypertension is 
attributable to a non-service-connected disorder (diabetes 
mellitus) is not warranted.

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to service connection for the disorders in issue.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hearing loss is denied.

Service connection for residuals of a respiratory condition 
is denied.

Service connection for a disorder manifested by stress and 
fatigue is denied.

Service connection for diabetes mellitus to include as due to 
herbicide exposure is denied.

Service connection for chronic hives on the face and torso is 
denied.

Service connection for postoperative residuals of an excision 
of a left breast mass is denied.

Service connection for postoperative residuals of an excision 
of a growth on the left testis.

REMAND

The veteran is also seeking service connection for 
postoperative residuals of growths excised in service from 
his right temple, left jaw, and right shoulder.  His service 
medical records show that between March 1967 and April 1967 
intradermal nervi were excised from his right pre-auricular 
area, the left side of his chin, and the right upper arm.

Although the veteran was noted to have no skin lesions or 
suspicious ulcerations on his VA examination in November 
2003, at his hearing in April 2007, the veteran was able to 
identify areas where these nervi were excised, including at 
his hearing before the undersigned.  As such, the Board 
believes that a more thorough examination of the veteran's 
skin is required.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:  (A) Contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and (C) Indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 3.159(c) 
(4) (2006).

Additionally, the veteran is also seeking service connection 
for degenerative disc disease of the cervical spine.  The 
Board notes that at his hearing in April 2007, the veteran 
raised for the first time the issue of service connection for 
degenerative disc disease of the cervical spine as secondary 
to his service-connected residuals of a lumbosacral strain.  
The issue of secondary service connection for the veteran's 
cervical spine disorder has not been adjudicated by the RO.  
Moreover, this issue is inextricably intertwined with the 
issue of service connection for degenerative disc disease of 
the cervical spine on a direct basis currently on appeal as 
it raises an alternative theory of entitlement for this 
disorder.  Because the underlying facts are so intimately 
connected in the interest of judicial economy and avoidance 
of piecemeal litigation the issue of entitlement to service 
connection for degenerative disc disease of the cervical 
spine on a secondary basis should be adjudicated by the RO 
prior to further appellate review of the veteran's claim on 
appeal.

In light of the above, the Board finds that VA examinations 
are needed in this case to determine the nature and etiology 
of the claimed disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of his claimed residuals of 
growths excised from his right temple, 
left jaw, and right shoulder.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination and the report should note 
that review.  The examiner should render 
an opinion as to whether it is as likely 
as not (50 percent probability or 
greater) that the veteran has residuals, 
to include scarring, involving the right 
pre-auricular area, the left side of his 
chin, and the right upper arm related to 
surgery during his service.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
nature and extent of his cervical spine 
disorder.  The examiner should state all 
current clinical findings and diagnoses 
regarding the cervical spine.   The 
claims folder should be made available to 
the examiner in conjunction with the 
examination and the report should note 
that review.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran's current 
cervical spine pathology was either 
caused or aggravated (permanently 
worsened beyond the natural course of the 
condition) by his residuals of a 
lumbosacral strain.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  Then readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow an 
opportunity for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


